COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00160-CR


Mutekulwa Grace Mwenebatu a.k.a.          §    From the 372nd District Court
Mutekulwa G. Mwenebatu
                                          §    of Tarrant County (1348578D)

                                          §    March 1, 2018
v.
                                          §    Opinion by Justice Birdwell

                                          §    (nfp)
The State of Texas

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect

that Mwenebatu pleaded not true to the first allegation in the State’s adjudication

petition and true to the second and third allegations.      It is ordered that the

judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Wade Birdwell__________________
                                        Justice Wade Birdwell